 


114 HR 2905 IH: SCOTUScare Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2905 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Babin (for himself, Mr. Ratcliffe, and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title I of the Patient Protection and Affordable Care Act to provide that only health plans made available by the Federal Government to Supreme Court Justices and staff are Exchange health plans. 
 
 
1.Short titleThis Act may be cited as the SCOTUScare Act of 2015.  2.Supreme Court Justices and staff in the ExchangeSection 1312(d)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)) is amended by adding at the end the following new subparagraph: 
 
(E)Supreme Court Justices and staff in the Exchange 
(i)RequirementNotwithstanding any other provision of law, for plan years beginning after the date of the enactment of the SCOTUScare Act of 2015, the only health plans that the Federal Government may make available to Justices of the Supreme Court and Supreme Court staff with respect to their service as a Justice of the Supreme Court or Supreme Court staff shall be health plans that are— (I)created under this Act (or an amendment made by this Act); or 
(II)offered through an Exchange established under this Act (or an amendment made by this Act). (ii)DefinitionsIn this section: 
(I)Justice of the Supreme CourtThe term Justice of the Supreme Court means any Associate Justice or Chief Justice of the Supreme Court of the United States. (II)Supreme Court staffThe term Supreme Court staff means any individual who is an employee of the Supreme Court of the United States..  
 
